DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed on 06/29/2022 are accepted.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 29, 2022 has been entered.  No claims were amended; and claims 2-3 remain cancelled.  Thus, claims 1 and 4-6 are pending. 

Allowable Subject Matter
Claims 1 and 4-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 5, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a condition for determining whether a result of Fisher's exact test corresponding to input is significant or not, the input being frequencies in a summary table, where the condition is a decision tree with conditional expressions assigned to a root node and internal nodes and a result of Fisher's exact test assigned to each leaf node, and the processing circuitry outputs the result of Fisher's exact test assigned to a leaf node which is determined by a value obtained by inputting the frequencies in the summary table to the conditional expressions assigned to the root node and the internal nodes while keeping the frequencies in the summary table concealed via secure computation.  Therefore, claim 1, as well as claim 5, and dependent claims 4 and 6, are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2009/0112850 A1, to Toyoda et al., is directed a bio-item searching apparatus searches for a target bio-item with a keyword input by a user.  The bio-item searching apparatus calculates a correlation score between a candidate bio-item and a keyword for each candidate bio-item based on statistical calculation by using a created number-of-literatures.  A statistical calculation may use a test such as a Fisher's exact test.  A significance probability in the test is reflected on the correlation score between each candidate bio-item and the keyword to make it possible to calculate the correlation score which can be statistically interpreted.
“Unconditionally secure constant-rounds multi-party computation for equality, comparison, bits and exponentiation”, In Proc. 3rd Theory of Cryptography Conference, T C C 2006, volume 3876 of Lecture Notes in Computer Science, pages 285-304, Berlin, 2006, Springer-Verlag (Provided in IDS filed 12/19/2018), to Damgard, Ivan, et al., discloses different representations of inputs allow different classes of functions to be computed unconditionally securely in constant rounds.  

In the response filed June 29, 2022, Applicant’s argued that “the recitation of "outputs the result of Fisher's exact test assigned to a leaf node which is determined by a value obtained by inputting the frequencies in the summary table to the conditional expressions assigned to the root node and the internal nodes while keeping the frequencies in the summary table concealed via secure computation." Applicant submits that the use of concealed inputs of the frequencies in the summary table to output a result of Fisher's exact test is a clear transformation and encoding of data.” 
Applicant’s arguments are persuasive.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claims, independent claim 1, as well as claim 5, which recite the elements of “processing circuitry outputs the result of Fisher's exact test assigned to a leaf node which is determined by a value obtained by inputting the frequencies in the summary table to the conditional expressions assigned to the root node and the internal nodes while keeping the frequencies in the summary table concealed via secure computation,” integrate the recited subject matter into a practical application.  Thus, independent Claims 1 and 5, and dependent claims 4 and 6, are not directed to an abstract idea, and are patent eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864